        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


In re EASTMAN KODAK COMPANY                             DECISION AND ORDER
SECURITIES LITIGATION.
                                                        6:21-CV-6418 EAW


                                      INTRODUCTION

       This lawsuit consists of two consolidated matters, one of which was filed in the

United States District Court for the District of New Jersey on August 13, 2020 (Tang v.

Eastman Kodak Co., 6:21-cv-6418), and the other in the Southern District of New York on

August 26, 2020 (McAdams v. Eastman Kodak Co., 6:21-cv-6449). Both matters were

transferred to this District on or about May 28, 2021 and June 15, 2021, respectively.

Pursuant to a stipulation of the parties and approved by Order of the Court entered June 22,

2021, the matters were consolidated for all purposes into one action and denominated “In

re Eastman Kodak Company Securities Litigation” with the case number from the Tang

action assigned; the McAdams case was administratively terminated; and a directive was

entered that any subsequently filed actions arising out of the same subject matter of this

action be consolidated. (Dkt. 891).

       When the cases were transferred, both had multiple motions pending for the

appointment of lead plaintiff. For the reasons set forth below, the Court grants the motion

filed by Les Investissements Kiz Inc. (“Kiz Inc.”) and UAT Trading Service, Inc. (“UAT”)


1
       This citation and all subsequent docket citations will be to the filings in Tang v.
Eastman Kodak Co., 6:21-cv-6418, now titled “In re Eastman Kodak Company Securities
Litigation,” unless otherwise specified.

                                           ‐1‐
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 2 of 12




(Dkt. 27) and appoints those entities as lead plaintiff and Kaplan Fox & Kilsheimer LLP

and Labaton Sucharow LLP as lead counsel.            The remaining pending motions for

appointment as lead plaintiff are denied. (Dkt. 18; Dkt. 31).

                                     BACKGROUND

I.     Factual Background

       Plaintiffs commenced this federal securities class action against Eastman Kodak

Company (“Kodak”) and certain of its former officers and directors. (Dkt. 1 at ¶¶ 1, 2).

The complaint alleges that in a July 27, 2020 statement to media outlets, Kodak announced

a “new manufacturing initiative” with the United States International Development

Finance Corporation (“DFC”) involving a response to the COVID-19 pandemic. (Id. at

¶¶ 2, 27). On the same day, Kodak’s CEO and Executive Chairman, defendant Jim

Continenza (“Continenza”), and other Kodak officers and directors were granted

considerable stock options. (Id. at ¶¶ 3, 34). The price of Kodak’s shares jumped 200%

on July 28, 2020, following news that Kodak won a government loan from the DFC to

produce pharmaceutical ingredients to combat COVID-19, and the stock price continued

to surge the following day. (Id. at ¶¶ 4, 29-30). In the days that followed, media outlets

reported that the award of stock options to Continenza was unusual, causing the share

prices to drop. (Id. at ¶¶ 5-6, 38). An investigation into potential violations of securities

laws and United States Securities and Exchange Commission (“SEC”) regulations was

requested. (Id. at ¶¶ 7-8, 39-40). On August 7, 2020, the DFC announced that the

allegations of wrongdoing by Kodak raised serious concerns and that the DFC would not

proceed further with its July 28, 2020 Letter of Interest unless the allegations were cleared.


                                            -2-
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 3 of 12




(Id. at ¶¶ 13, 47). This news caused Kodak’s share prices to further decline. (Id. at ¶¶ 14,

47).

       The complaint alleges two causes of action: first, against all defendants for violation

of § 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder

(id. at ¶¶ 69-79); and second, against the individual defendants for violation of § 20(a) of

the Securities Exchange Act of 1934 (id. at ¶¶ 80-83). The complaint alleges a class period

of July 27, 2020 through August 7, 2020, and the claims are asserted on behalf of all

persons or entities that purchased or otherwise acquired Kodak common stock during that

period. (Id. at ¶ 1).

II.    Procedural Background

       Plaintiffs filed Tang v. Eastman Kodak Co., 6:21-cv-6418, in the United States

District Court for the District of New Jersey on August 13, 2020. Then, on August 26,

2020, McAdams v. Eastman Kodak Co., 6:21-cv-6449, was filed in the United States

District Court for the Southern District of New York. Both matters were transferred to this

District on May 28, 2021 and June 15, 2021, respectively. By Stipulation and Order

entered June 22, 2021, the matters were consolidated for all purposes into one action and

McAdams was administratively terminated. (Dkt. 89).

       Prior to transfer to this District, a number of motions for the appointment of lead

plaintiff were filed in both cases. (See Tang, Dkt. 15 (Broward Motorsports Holdings

LLC); Dkt. 18 (Charles Satterwhite, Terry Butler, and Yiki Woodling (collectively “the

Satterwhite Group”)); Dkt. 19 (Gary Eberhard); Dkt. 22 (Scott Reynolds, SRR Fortress

Capital LLC); Dkt. 25 (Margaretha Welkhammer); Dkt. 26 (Doug Atkin); Dkt. 27 (Kiz


                                            -3-
       Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 4 of 12




Inc. and UAT); Dkt. 31 (John McMullan (“McMullan”)); Dkt. 32 (Daniel Yannes); Dkt.

33 (Alexander Enciso); Dkt. 34 (Fred Khachi, Elaine Khachi, Sasan Payvar, and Domenic

Pesce); and Dkt. 35 (Kevin Harte and Alfred Fenelle); McAdams, Dkt. 7 (Broward

Motorsports Holdings LLC); Dkt. 11 (Gary Eberhard); Dkt. 14 (Satterwhite Group); Dkt.

15 (Scott Reynolds and SRR Fortress Capital LLC); Dkt. 19 (Doug Atkin); Dkt. 22

(Margaretha Welkhammer); Dkt. 23 (Alexander Enciso); Dkt. 27 (McMullan); Dkt. 28

(Kiz Inc. and UAT); Dkt. 34 (Fred Khachi, Elaine Khachi, Sasan Payvar, and Domenic

Pesce); and Dkt. 37 (Kevin Harte and Alfred Fenelle)). Many of these motions were

thereafter withdrawn,2 leaving only the motions of Kiz Inc. and UAT (Dkt. 27), McMullan

(Dkt. 31), and the Satterwhite Group (Dkt. 18) pending before the Court.

      On October 13, 2020, the Satterwhite Group filed their motion for appointment as

lead plaintiff. (Dkt. 18). They filed a supplemental brief on November 2, 2020 (Dkt. 47),

and reply brief on November 9, 2020 (Dkt. 50). On October 13, 2020, Kiz Inc. and UAT

filed their motion for appointment as lead plaintiff (Dkt. 27; Dkt. 28; Dkt. 29),

supplemental brief on November 2, 2020 (Dkt. 49), and reply brief on November 9, 2020

(Dkt. 52). McMullan also filed his motion for appointment as lead counsel on October 13,




2
       In the Tang action, Dkt. 15 was withdrawn by Dkt. 41; Dkt. 19 was withdrawn by
Dkt. 42; Dkt. 22 was withdrawn by Dkt. 46; Dkt. 25 was withdrawn by Dkt. 36; Dkt. 26
was withdrawn by Dkt. 40; Dkt. 32 was withdrawn by Dkt. 43; Dkt. 33 was withdrawn by
Dkt. 37; Dkt. 34 was withdrawn by Dkt. 44 and Dkt. 45; and Dkt. 35 was withdrawn by
Dkt. 38. In McAdams, Dkt. 7 was withdrawn by Dkt. 48; Dkt. 11 was withdrawn by Dkt.
53; Dkt. 15 was withdrawn by Dkt. 58; Dkt. 19 was withdrawn by Dkt. 46; Dkt. 23 was
withdrawn by Dkt. 42; Dkt. 34 was withdrawn by Dkt. 59; and Dkt. 37 was withdrawn by
Dkt. 43.

                                          -4-
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 5 of 12




2020 (Dkt. 31), supplemental brief on November 2, 2020 (Dkt. 48), and reply brief on

November 9, 2020 (Dkt. 51).

                                       DISCUSSION

I.     Legal Standard

       The Private Securities Litigation Reform Act (“PLSRA”) provides that a court shall

appoint the “most adequate plaintiff” to represent the class; that is, the plaintiff “that the

court determines to be most capable of adequately representing the interests of class

members.” 15 U.S.C. § 78u-4(a)(3)(B)(i); see also Chitturi v. Kingold Jewelry, Inc., No.

20-CV-2886-LDH-SJB, 2020 WL 8225336, at *3 (E.D.N.Y. Dec. 22, 2020) (“The PSLRA

requires the court to appoint as ‘lead plaintiff’ the member of the class that it determines

to be the ‘most adequate plaintiff,’ i.e., the member ‘most capable of adequately

representing the interests of class members.’” (quoting 15 U.S.C. § 78u-4(a)(3)(B)(i)

(emphasis omitted)). The PLSRA directs that there is a “rebuttable presumption” that the

“most adequate plaintiff” is the one who “has either filed the complaint or made a motion,”

“has the largest financial interest in the relief sought by the class,” and “otherwise satisfies

the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I). A party may rebut the presumption “only upon proof by a member of

the purported plaintiff class that the presumptively most adequate plaintiff will not fairly

and adequately protect the interests of the class; or is subject to unique defenses that render

such plaintiff incapable of adequately representing the class.”            15 U.S.C. § 78u-

4(a)(3)(B)(iii)(II).




                                             -5-
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 6 of 12




       In assessing the parties’ financial interest, courts typically consider: “(1) the total

number of shares purchased during the class period; (2) the net shares purchased during

the class period (in other words, the difference between the number of shares purchased

and the number of shares sold during the class period); (3) the net funds expended during

the class period (in other words, the difference between the amount spent to purchase shares

and the amount received for the sale of shares during the class period); and (4) the

approximate losses suffered.” Chitturi, 2020 WL 8225336, at *4 (quoting In re Gentiva

Sec. Litig., 281 F.R.D. 108, 112 (E.D.N.Y. 2012)). The fourth factor, approximate losses

suffered, is generally considered the most important of the four. Lundy v. Ideanomics, Inc.,

No. 20 CIV. 4944 (GBD), 2020 WL 7389027, at *1 (S.D.N.Y. Dec. 16, 2020) (“Financial

loss, ‘the last factor, is the most important element’ in determining which plaintiff has the

‘largest financial interest’ pursuant to the PSLRA.” (quoting Varghese v. China Shenghuo

Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 395 (S.D.N.Y. 2008)).

       “The PSLRA’s final requirement is that the proposed lead plaintiff satisfy Rule 23’s

requirements for class certification: numerosity, commonality, typicality, and adequacy,”

and in this early stage of litigation proceedings, the factors of typicality and adequacy are

most important. In re Hebron Tech. Co., Ltd. Sec. Litig., No. 20 CIV. 4420 (PAE), 2020

WL 5548856, at *5 (S.D.N.Y. Sept. 16, 2020).

II.    Pending Motions for Appointment as Lead Plaintiff

       As noted, three motions remain pending before the Court: the motion by Kiz Inc.

and UAT; the motion by the Satterwhite Group; and the motion by McMullan. Kiz Inc.

and UAT contend that they collectively have the largest financial interest in the relief


                                            -6-
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 7 of 12




sought, with combined losses of $2,959,986.93.3 They calculate the Satterwhite Group to

have a combined loss of $1,355.399.08, and McMullan a loss of $630,246.00. While

McMullan does not dispute the financial calculations advanced by Kiz Inc. and UAT (see

Dkt. 51 at 5)4, the Satterwhite Group argues that Kiz Inc. and UAT’s trading history does

not reflect any losses attributable to the fraud because they sold shares prior to any

revelations of fraud. The Satterwhite Group relies on Dura Pharmaceuticals, Inc. v.

Broudo, 544 U.S. 336 (2005), for its argument that a lack of loss causation renders a party

unable to satisfy the necessary financial interest for purposes of a lead plaintiff

determination. In Dura, in the context of a motion to dismiss in a “fraud-on-the-market”

case, the Supreme Court held that a plaintiff must show that a defendant proximately

caused a plaintiff’s losses not only through an inflation of the share price but also that the

“share price fell significantly after the truth became known.” 544 U.S. at 347.

       While “the appropriateness of employing Dura analysis at the lead plaintiff stage is

not entirely settled,” Afr. v. Jianpu Tech. Inc., No. 21-CV-1419 (JMF), 2021 WL 1999467,

at *2 (S.D.N.Y. May 19, 2021) (quotation omitted), the Court agrees that the issue of loss



3
       Kiz Inc. and UAT have submitted a detailed chart reflecting their loss analysis.
(Dkt. 28-3). This chart shows alleged losses suffered by Kiz Inc. of $1,712,149.85 based
on cover purchases that exceeded short sales on July 28 and 29, 2020. (Id. at 2-3). The
chart also shows alleged losses suffered by UAT of $1,247,837.08 based on both short and
long investments during the time period July 28, 2020 through August 10, 2020. (Id. at 3-
143). These calculations are based on a “LIFO” method, relied upon by most courts to
evaluate approximate losses. See City of Sunrise Firefighter’s Pension Fund v. Citigroup
Inc., No. 20-CV-10360 (AJN), 2021 WL 396343, at *3 (S.D.N.Y. Feb. 4, 2021).
4
        McMullen contends that Kiz Inc. and UAT are inappropriate for designation as lead
plaintiff for other reasons, as discussed more fully below.

                                            -7-
         Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 8 of 12




causation is not irrelevant to its considerations. But “some courts have been reluctant to

apply Dura at the appointment-of-lead-plaintiff stage if a case involves multiple

disclosures and the analysis of recoverable losses is murky and lacks sufficient evidence.”

City of Sunrise Firefighter’s Pension Fund, 2021 WL 396343, at *3; see also Di Scala v.

ProShares Ultra Bloomberg Crude Oil, No. 20 CIV. 5865 (NRB), 2020 WL 7698321, at

*3 (S.D.N.Y. Dec. 28, 2020) (“However, where, as here, the complaint alleges multiple

partial disclosures over the course of the Class Period, this Court has been ‘reluctant’ to

apply Dura at the lead plaintiff stage.” (quotation omitted). Here, Kiz Inc. and UAT argue

that even under a Dura analysis, short sellers can establish the requisite causal connection

between the alleged misrepresentations and their losses in light of the substantial stock

price increase caused by Defendants’ dissemination of unreliable information that

ultimately required investors who were short to make cover purchases at prices that were

artificially inflated. (See Dkt 52 at 8-9). They also argue that the fact alone that they were

engaging in short sales cannot preclude their designation as lead plaintiff. See Chun Huang

v. Canntrust Holdings Inc., No. 19-CV-6396 (JPO), 2020 WL 9077513, at *3 (S.D.N.Y.

Apr. 16, 2020) (“However, entities that engage in short sales are not automatically

excluded from appointment as a lead plaintiff.”); Broadfoot v. Barrick Gold Corp., No. 17

CIV. 3507 (NRB), 2017 WL 3738444, at *1 (S.D.N.Y. Aug. 9, 2017) (“We recognize that

short sellers and day traders are not automatically disqualified from serving as lead

plaintiffs.”).

       Based on the information in the pending motions, the Court concludes that Kiz Inc.

and UAT have satisfactorily established that they have the greatest financial interest in the


                                            -8-
        Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 9 of 12




outcome of the litigation. The Satterwhite Group’s methodology for calculating financial

loss is not only unclear,5 but it appears to misapprehend the nature of losses to a short

investor in the context of Dura. Kiz Inc. and UAT purportedly suffered significantly more

losses than the other movants, and collectively they suffered losses from both short sales

and more long term investments. (See Dkt. 28-3). With respect to the short sales, Kiz Inc.

and UAT have presented evidence that the allegedly artificially inflated stock price caused

losses through the higher costs paid for cover purchases.         (Id.).   And for the long

investments alleged by UAT, the Court agrees that even the Satterwhite Group’s unclear

loss methodology supports a conclusion that UAT suffered the greatest losses. (See Dkt.

47-1 at 49).

       Separate and apart from the size of the financial loss, the other movants also contend

that Kiz Inc. and UAT constitute an improperly formed group, making them inappropriate

parties to be appointed as lead counsel. They also argue that Kiz Inc. and UAT cannot

satisfy Rule 23’s requirements for adequacy and typicality due to their engagement in short

sales, cover purchases, or atypical trading patterns. The Court disagrees.

       The PSLRA permits the court to appoint a “group of persons” to serve as lead

plaintiff, 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I), and “[t]he majority of courts . . . permit[ ]

unrelated investors to join together as a group seeking lead-plaintiff status on a case-by-


5
       With no apparent explanation, the Satterwhite Group has submitted a one-page chart
purportedly depicting the losses incurred by UAT. (Dkt. 47-1 at 49). As counsel for UAT
points out, not only is the methodology used for that chart unclear, but according to the
Satterwhite Group’s own submission, UAT suffered losses during the time period reflected
in the chart (July 28, 2020 through August 10, 2020) of almost one million dollars. (See
Dkt. 52 at 7).

                                            -9-
       Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 10 of 12




case basis, if such a grouping would best serve the class.” Chauhan v. Intercept Pharms.,

No. 21-CV-00036 (LJL), 2021 WL 235890, at *3 (S.D.N.Y. Jan. 25, 2021) (citation

omitted). Based on the information in the group declaration filed by Kiz Inc. and UAT

(Dkt. 28-4), the Court is satisfied that the grouping is in the best interest of the class.

Specifically, Kiz Inc. and UAT have established that they “will be able to function

cohesively and to effectively manage the litigation apart from their lawyers,” Varghese v.

China Shenghuo Pharmaceutical Holdings, Inc., 589 F. Supp. 2d 388, 392 (S.D.N.Y.

2008), by submitting evidence that they are two sophisticated entities that independently

sought outside counsel and established a plan for cooperation prior to filing the pending

motion (see Dkt. 28-4). In other words, the record does not support a conclusion that Kiz

Inc. and UAT were “assembled as a makeshift by attorneys for the purpose of amassing an

aggregation of investors purported to have the greatest financial interest in the action.”

Varghese, 589 F. Supp. 2d at 392.

       Moreover, while Kiz Inc. and UAT have engaged in short selling, they persuasively

argue that the benefit of them having both long and short interests is a benefit to the class,

not a detriment. Further, as noted above, “[c]ourts have rejected the argument that the use

of sophisticated investment strategies disqualifies a party from serving as lead plaintiff or

necessarily undermines reliance, particularly at this stage of the litigation.” Chauhan, 2021

WL 235890, at *6 (quoting In re Turquoise Hill Res. Ltd. Sec. Litig., 2021 WL 148752, at

*9 (S.D.N.Y. Jan. 15, 2021)). At this early stage, the Court concludes that appointing Kiz

Inc. and UAT as lead plaintiff would be in accordance with the typicality and adequacy

requirements of Rule 23.


                                            - 10 -
       Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 11 of 12




       In sum, all of the lead plaintiff applicants and their counsel appear highly qualified

and would likely zealously and effectively represent the potential class. However, the

Court is charged with identifying the applicant best able to represent the interests of the

potential class. The Court has carefully reviewed the submissions and considered the

pending applications for appointment as lead plaintiff and approval of lead counsel in light

of the legal standards set forth above. The Court hereby grants the motion filed by Kiz Inc.

and UAT and appoints those entities as lead plaintiff and Kaplan Fox & Kilsheimer LLP

and Labaton Sucharow LLP as lead class counsel. Of course, should information be

developed that raises a question as to the continued appropriateness of this determination,

the Court may revisit the designation at that time. See In re Gentiva Sec. Litig., 281 F.R.D.

108, 117 (E.D.N.Y. 2012) (“[T]he Court is aware that other facts may come to light

throughout the course of this litigation, and therefore the Court ‘reserves the right to modify

this lead plaintiff structure in the event that litigation is stalled, expenses become

unnecessarily duplicative or wasteful, or the structure becomes otherwise unmanageable.’”

(citation omitted)).




                                            - 11 -
       Case 6:21-cv-06418-EAW Document 92 Filed 08/02/21 Page 12 of 12




                                     CONCLUSION

       For the foregoing reasons, the motion (Dkt. 27) filed by Kiz Inc. and UAT to be

appointed lead plaintiff and for their counsel Kaplan Fox & Kilsheimer LLP and Labaton

Sucharow LLP to be appointed as lead counsel is granted. The remaining pending motions

for appointment as lead plaintiff are denied. (Dkt. 18; Dkt. 31). The deadlines for

subsequent pleadings and motions set forth in the Stipulation and Order entered on

September 14, 2020, shall apply as set forth therein. (Dkt. 7).

       SO ORDERED.


                                          ELIZABETH A. WOLFORD
                                          Chief Judge
                                          United States District Court


Dated: August 2, 2021
       Rochester, New York




                                           - 12 -
